Citation Nr: 0209779	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  97-18 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating higher than 30 percent for residuals 
of right tibial and fibular fracture, including right leg 
shortening and peroneal and tibial nerve neuropathies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
January 1975.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1996 RO decision which denied an increase in a 30 
percent rating for residuals of right tibial and fibular 
fracture with shortening of the right leg.  In May 1997, the 
RO recharacterized the veteran's condition as residuals of 
right tibial and fibular fracture, including right leg 
shortening and peroneal and tibial nerve neuropathies; the 30 
percent rating for this condition was continued.  

In April 1998, the Board remanded the veteran's claim for 
additional development.  In January 2000, the RO, in 
pertinent part, granted service connection for right ankle 
degenerative joint disease, and assigned thereto a 20 percent 
evaluation.  In April 2000, the RO continued the denial of an 
increase in a 30 percent rating for the residuals of right 
tibial and fibular fracture, including right leg shortening 
and peroneal and tibial nerve neuropathies.

In November 2000, the Board remanded the veteran's claim for 
the RO to consider 38 C.F.R. § 4.68.  In March 2001, the RO 
continued the denial of an increase in a 30 percent rating 
for the right tibial and fibular fracture residuals including 
right leg shortening and peroneal and tibial nerve 
neuropathies.  This is the only issue on appeal at this time.

In March 2001, the RO issued a decision which found clear and 
unmistakable error in the RO's January 2000 decision, and 
reduced the rating assigned to the veteran's right ankle 
degenerative joint disease from 20 percent to 10 percent.  A 
timely notice of disagreement concerning this decision was 
not received, and it is not before the Board at this time.

The Board incidentally notes that, in addition to the 
service-connected disabilities mentioned above, the veteran 
has other service-connected conditions, and he is assigned a 
total disability rating based on individual unemployability.


FINDINGS OF FACT

The veteran is currently service-connected for the following 
conditions relating to below the knee of his right lower 
extremity: residuals of right tibial and fibular fracture, 
including right leg shortening and peroneal and tibial nerve 
neuropathies (rated 30 percent); degenerative joint disease 
of the right ankle (10 percent); hammer toes, right foot (10 
percent).  The combined service-connected disability rating 
for these conditions is 40 percent. 


CONCLUSION OF LAW

The current 30 percent rating for residuals of right tibial 
and fibular fracture, including right leg shortening and 
peroneal and tibial nerve neuropathies, may not be increased 
at this time due to the "amputation rule."  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.25, 4.68, 4.71a, Code 5284, 
4.124a, Code 8621 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that through correspondence, rating decisions, 
the statement of the case, supplemental statements of the 
case and the Board's prior remands, the veteran has been 
notified of the evidence necessary to substantiate his claim 
for a higher rating.  Pertinent medical records have been 
obtained, and the veteran has been provided with multiple VA 
examinations.  The Board finds that the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), and the 
related companion VA regulation, have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The "amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
amputation at the elective level, were amputation to be 
performed.  For example, the combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation, Diagnostic Code 5165.  Disability percent rating 
may be further combined with evaluation for disabilities 
above the knee but not to exceed the above the knee 
amputation elective level.  38 C.F.R. § 4.68.

The veteran is currently service-connected for the following 
conditions below the knee of the right lower extremity: 
residuals of right tibial and fibular fracture, including 
right leg shortening and peroneal and tibial nerve 
neuropathies (30 percent); degenerative joint disease of the 
right ankle (10 percent); hammer toes, right foot (10 
percent).  The combined service-connected disability ratings 
for the veteran's right lower extremity, below the knee, is 
40 percent. See 38 C.F.R. § 4.25 (combined ratings table).  

Assignment of a higher rating at this time for the veteran's 
residuals of right tibial and fibular fracture, including 
right leg shortening and peroneal and tibial nerve 
neuropathies, i.e. 40 percent or more, would violate the 
amputation rule of 38 C.F.R. § 4.68.  Therefore, the claim 
for a higher rating for residuals of right tibial and fibular 
fracture, including right leg shortening and peroneal and 
tibial nerve neuropathies, must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).






ORDER

A higher rating for residuals of right tibial and fibular 
fracture, including right leg shortening and peroneal and 
tibial nerve neuropathies, is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

